Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 17-20
Claim 4 recites “the clamps.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 17-20 recite the limitation “the valve being a resynchronizing valve.” It is unclear which valve applicant is referring to since “valve” of claim 16, which claims 17-20 depend from, refer to the first and second actuators operating as a valve. To that effect, Claims 17-20 are deemed indefinite for failing to particularly point out and distinctly claim the subject matter.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson et al. (US 6502393 B1) hereinafter Stephenson.
Regarding Claim 1 Stephenson teaches (Fig 2) a hydraulic control circuit comprising: an input port (see Fig below) configured to receive pressurized fluid from a pump (102) and return unpressurized fluid to a reservoir a first output port  (See Fig below) connectable to a first hydraulic actuator (114)and a second output port (see Fig below)connectable to second hydraulic actuator (110), each of the first output port (See Fig below) and the second output port (see Fig below)configured to simultaneously deliver pressurized fluid to its respectively connected hydraulic actuator (114, 110) and receiving fluid discharged therefrom (Fig 2); and a selector (140) capable of selectively using fluid discharged from the first hydraulic actuator (114)to pressurize fluid delivered into the second hydraulic actuator (110) (Fig 2, Col.6, lns.51-65); where fluid supplied to the first hydraulic actuator (114) is at a different pressure than fluid supplied to the second actuator (110) when fluid is not discharged from the first hydraulic actuator (114)to pressurize fluid delivered into the second hydraulic actuator (110) (due to frictional losses  and due  to pressure losses as fluid passes through various valves see Fig 2).
Regarding Claim 2 Stephenson teaches (Fig 2) where the selector (140)selectively uses fluid discharged from the first hydraulic actuator (114) to pressurize fluid delivered into the second hydraulic actuator (110) automatically based upon the magnitude of fluid pressure provided to the hydraulic control circuit (col.6, lns.24-27 & lns.40-43).
Regarding Claim 3 Stephenson teaches (Fig 2) where the selector (140) selectively uses fluid discharged from the first hydraulic actuator (114)to pressurize fluid delivered into the second hydraulic actuator (110) automatically based upon which connection of an input port (see Fig below) receives pressurized fluid.
Regarding Claim 4 Stephenson teaches (Fig 2) where the selector (140) selectively uses fluid discharged from the first hydraulic actuator (114) to pressurize fluid delivered into the second hydraulic actuator (110) automatically when the clamps (cylinder rods) engage a load.
Regarding Claim 5 Stephenson teaches (Fig 2) where the selector (140) selectively uses fluid discharged from the first hydraulic actuator (114) to pressurize fluid delivered into the second hydraulic actuator (110) automatically during an opening movement (downward mov’t of piston 112 as regeneration fluid enters chamber 111 see col. 6, lns.56-67) of the hydraulic actuators (114, 110) (Fig 2; see col.6, lns.55-67 & Col.7, lns.1-10).
Regarding Claim 6 Stephenson teaches (Fig 2) where the selector (140) selectively uses fluid discharged from the first hydraulic actuator (114) to pressurize fluid delivered into the second hydraulic actuator (110) automatically during a portion of a closing movement (upward mov’t of piston 112 as regeneration fluid enters chamber 114) of the hydraulic actuators (114, 110) and during an opening movement (downward mov’t of piston 112) of the hydraulic actuators (114, 110) (see col.6, lns.55-67 & Col.7, lns.1-10).
Regarding Claim 7 Stephenson teaches (Fig 2) where the selector (140) alternates the control circuit between a first mode where the hydraulic actuators (114, 110) are linked in series (valve 140 opened during cross regeneration) and a second mode where the hydraulic actuators are not linked in series (when valve 140 is closed preventing cross regeneration).
Regarding Claim 8 Stephenson teaches (Fig 2) wherein the second mode (when valve 140 is closed), the hydraulic actuators are driven in parallel (Fig 2).
Regarding Claim 11 Stephenson teaches (Fig 1) a hydraulic control circuit configured to receive pressurized fluid from a pump (102) and return unpressurized fluid to a reservoir (120), the hydraulic control circuit comprising a selector (140) alternately operable between a first state and a second state when the control circuit is connected to a first hydraulic actuator (114) and a when valve 140 is open and cross regeneration is allowed see col.6, lns.55-67 & Col.7, lns.1-10) and in the second state the first hydraulic actuator (114) and the second hydraulic actuator (110) are not hydraulically linked (when cross regeneration is prevented), wherein the first and second hydraulic cylinders (114, 110) are supplied with fluid at different pressures when not hydraulically linked (due to frictional losses  and due  to pressure losses as fluid passes through various valves see Fig 2).
Regarding Claim 12 Stephenson teaches (Fig 2) where the selector (140) automatically alternates between the first state and the second state based upon the magnitude of fluid pressure provided to the hydraulic control circuit (col.6, lns.40-42 &Col.6 lns.51-65).
Regarding Claim 13 Stephenson teaches (Fig 2) where the selector (140) automatically alternates between the first state and the second state based upon which connection of an input port (see Fig below) receives pressurized fluid (see Fig below).
Regarding Claim 15 Stephenson teaches (Fig 2) teaches the hydraulic control circuit is capable of being included in a lift truck attachment having the first hydraulic actuator (114) and the second hydraulic actuator (110).
Regarding Claim 16 Stephenson teaches (Fig 1) wherein at least one of the first hydraulic actuator (114) and the second hydraulic actuator (110) operates as a valve that selectively permits fluid to pass between a rod side and a head side of the respective hydraulic actuator during regeneration (see Col.8, lns.23-30).
Allowable Subject Matter
Claims 9-10 and 14 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. Claims 17-20 are rejected under 112(b) but to include all the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    599
    979
    media_image1.png
    Greyscale
 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. McKernan et al. (US 10,087,958 B2) teaches a hydraulic circuit having synchronizing valves (40,42).  Beschorner et al. (US 2010/0122528 A1) teaches a hydraulic circuit having in-cylinder regeneration and cylinder to cylinder regeneration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIY TEKA/               Primary Examiner, Art Unit 3745